Citation Nr: 0609065	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-40 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from June 5 to September 10, 
1945.

The veteran was previously denied entitlement to service 
connection for left knee internal derangement in September 
1945.  At that time, it was found that the veteran had 
sustained an internal derangement of the left knee prior to 
service and that the disorder had not been aggravated during 
service.  The decision was not appealed.  In July 2003, the 
RO declined to reopen the claim.

This claim arose before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

On January 13, 2006, the veteran submitted a statement to the 
RO in which he requested to appear at a hearing before the 
Board via videoconference.  As a veteran is entitled to a 
hearing if one is requested, further development is 
warranted.  38 C.F.R. § 20.700 (2005).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Member of 
the Board, as the docket permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

